Appellant has filed a motion for rehearing, in which no new propositions are presented to the court. The grounds of the motion are very general, simply reiterating that the court was in error in not having sustained the assignments originally presented upon the first submission of the case.
Believing a proper disposition was made in the first instance, and having found no reason to change or modify the opinion heretofore rendered, appellant's motion for rehearing will be overruled.
Overruled. *Page 219